Name: COMMISSION REGULATION (EEC) No 2558/93 of 16 September 1993 re-establishing the levying of customs duties on products of category 38 A (order No 40.0381), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 18 . 9. 93 No L 235/ 13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2558/93 of 16 September 1993 re-establishing the levying of customs duties on products of category 38 A (order No 40.0381), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 38 A (order No 40.0381 ), originating in China, the relevant ceiling amounts to four tonnes ; Whereas on 27 April 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 391 7/92, (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 21 September 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(unit) CN code Description 40.0381 38 A 6002 43 11 Knitted or crocheted synthetic curtain fabrics (tonnes) 6002 93 1 0 including net curtain fabric Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 .